C. A. 9th Cir. Application for stay, presented to Justice O’Connor, and by her referred to the Court, granted, and it is ordered that further proceedings in this case are stayed pending disposition of the petition for -writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, this stay shall terminate upon the sending down of the judgment of this Court.
Justice Scalia took no part in the consideration or decision of this application.